EXHIBIT 99.2 Protus IP Solutions Inc. Consolidated Financial Statements (Unaudited) September 30, 2010 (expressed in Canadian dollars) Protus IP Solutions Inc. Consolidated Balance Sheets (Unaudited) (expressed in Canadian dollars) September 30, December 31, 2010 $ 2009 $ Assets Current Cash Short-term investments (note 2) Accounts receivable Prepaid expenses Other asset (note 10) Deferred charges Capital assets (note 5) Intangible assets (note 6) Goodwill Liabilities and Shareholders’ Equity Current Accounts payable and accrued liabilities Deferred revenue Taxes payable Current portion of future income tax liability (note 4) Current portion of restructuring accrual (note 7) Future income tax liability (note 4) Restructuring accrual (note 7) Commitments and contingencies (note 9) Shareholders’ equity Capital stock (note 8) Contributed surplus Retained earnings The accompanying notes are an integral part of these unaudited financial statements. - 1 - Protus IP Solutions Inc. Consolidated Statements of Operations and Retained Earnings (Unaudited) For the nine months ended September 30 (expressed in Canadian dollars) 2010 $ 2009 $ Sales Cost of sales Gross profit Operating expenses Other expenses (income) Amortization Net interest income ) ) Loss (gain) on foreign exchange ) Other expenses Income before income taxes Provision for (recovery of) income taxes Current (note 4) Future (note 4) ) Net income for the period Retained earnings (deficit) – Beginning of period ) Refundable dividend tax on hand ) ) Retained earnings – End of period The accompanying notes are an integral part of these unaudited financial statements. - 2 - Protus IP Solutions Inc. Consolidated Statements of Cash Flows (Unaudited) For the nine months ended September 30 (expressed in Canadian dollars) 2010 $ 2009 $ Cash flows from (used for) Operating activities Net income for the period Items not requiring an outlay of funds: Amortization Amortization of lease inducement ) Stock-based compensation Unrealized gain on derivative instruments (note 10) ) ) Accretion expense on restructuring accrual (note 7) Future income taxes (note 4) ) Net change in non-cash working capital items (note 11) ) Investing activities Purchase of capital assets ) ) Purchase of short-term investments ) ) Acquisition of Packetel – ) ) ) Financing activities Refundable dividend tax on hand ) ) Repayment of long-term debt ) Net increase (decrease) in cash ) Cash – Beginning of period Cash – End of period The accompanying notes are an integral part of these unaudited financial statements. - 3 - Protus IP Solutions Inc. Notes to Consolidated Financial Statements (Unaudited) (expressed in Canadian dollars) 1 Significant accounting policies The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”), with a reconciliation to United States (“US”) GAAP as outlined in note 12, and are presented in Canadian dollars. In management’s opinion all adjustments necessary for fair presentation are reflected in the financial statements. All adjustments necessary for the fair presentation are normal and recurring in nature. Protus IP Solutions Inc. (the “Company”) has followed the same accounting policies and method of application as in the most recent audited financial statements, which should be read in conjunction with these financial statements. 2 Short-term investments Short-term investments consist of $25,290,082 in guaranteed investment certificates, treasury bills and bonds bearing interest at rates of 0.9% to 1.0%, with various terms to maturity, from November 24, 2010 to September 11, 2011. 3 Tax credits recoverable The Company has incurred research and development (“R&D”) expenses that, in the opinion of management, qualify for recoverable tax credits under the Income Tax Act (Canada). These tax credits are recognized when the expenditures are made and their realization is reasonably assured. They are offset against operating expenses on the consolidated statements of operations and retained earnings. The following credits have been claimed during the nine months ended September 30: 2010 $ 2009 $ Income tax credits – On current period expenses ) ) The tax credit claims are subject to approval and audit by the Canada Revenue Agency and the Quebec Ministry of Revenue. - 4 - Protus IP Solutions Inc. Notes to Consolidated Financial Statements (Unaudited) (expressed in Canadian dollars) 4 Income taxes The Company has no scientific research and experimental development (“SR&ED”) deductions or income tax losses available for deduction against future years. The future tax assets and liabilities recognized in the financial statements are as follows: September 30, $ December 31, $ Current portion of future tax assets (liabilities) Book and tax differences on assets ) Other Total future tax assets Investment tax credits subject to tax ) ) Net future tax liabilities ) ) Non-current portion of future tax assets (liabilities) Book and tax differences on assets ) ) Ontario Harmonization tax credit Net future tax liabilities ) ) 5 Capital assets September 30, December 31, Cost $ Accumulated amortization $ Net book value $ Net book value $ Computer hardware Computer software Furniture, fixtures and equipment Leasehold improvements - 5 - Protus IP Solutions Inc. Notes to Consolidated Financial Statements (Unaudited) (expressed in Canadian dollars) 6 Intangible assets September 30, December 31, Cost $ Accumulated amortization $ Net book value $ Net book value $ Trademarks and patents Acquired technology Trade name Non-compete agreements Customer relationships 7 Restructuring charges In connection with the GOT Acquisition, the Company initiated a restructuring plan focused on centralizing the development and administrative activities.The Company had finalized a plan as at December 31, 2008 that resulted in the planned closure of duplicate facilities under lease.To date, the Company has not secured a subtenant for the unoccupied facility. The change in the restructuring accrual during the nine months ended September 30, 2010 was as follows: $ Balance as at December 31, 2009 Less: cash payments made ) Add: accretion expense recognized in the period Balance as at September 30, 2010 Less: current portion ) - 6 - Protus IP Solutions Inc. Notes to Consolidated Financial Statements (Unaudited) (expressed in Canadian dollars) 8 Capital stock Authorized The authorized common stock of the Company consists of an unlimited number of common shares. The authorized preferred stock of the Company consists of an unlimited number of shares issuable in series. Issued September 30, $ December 31, $ 14,738,664 (December 31, 2009 – 14,516,664 common shares) 6,250,000 Class A, Series 1 preferred shares 2,666,750 Class A, Series 2, preferred shares 4,166,666 Class B preferred shares Stock options The Company has a stock option plan to provide for the granting of options to directors, officers and employees under which the aggregate number of shares to be issued pursuant to such options granted shall not exceed 12% of the issued and outstanding shares of the Company to a maximum of 3,600,000 shares. These options vest equally over a four-year period with partial acceleration of vesting occurring upon a change in control of the Company, and expire 10 years from the date of grant. A summary of stock option activity is as follows: Number of shares Weighted average exercise price $ Options outstanding at December 31, 2009 Granted Forfeited ) Exercised ) Options outstanding at September 30, 2010 - 7 - Protus IP Solutions Inc. Notes to Consolidated Financial Statements (Unaudited) (expressed in Canadian dollars) The outstanding options expire between October 7, 2011 and September 21, 2020 with a weighted average remaining life of 5.4 years. As at September 30, 2010, 1,953,188 options have vested with a weighted average exercise price of $0.65. The fair value of all options granted in the nine months ended September 30, 2010 and 2009 were estimated as of the date of grant using the Black-Scholes option pricing model with the following weighted average assumptions for the nine months ended September 30: 2010 $ 2009 $ Expected option life in years 4 years 4 years Volatility N/A N/A Risk free interest rate % % Dividend yield Nil Nil 9 Commitments and contingencies The Company is currently, and from time to time, involved in certain legal proceedings, as well as demands, claims and threatened litigation that arise in the normal course of its business. On December 3, 2010, j2 Global Communications, Inc. (‘j2”) acquired the shares of the Company. As a result of the acquisition, all outstanding legal proceedings between the Company and j2 that were outstanding as at September 30, 2010 have subsequently been terminated. 10 Financial instruments The Company’s financial instruments consist of cash, short-term investments, accounts receivable and accounts payable. The Company’s major exposure to credit risk arises from its customer accounts receivable. Management believes that the allowance for doubtful accounts that has been recorded is adequate to cover any potential losses on collections of customer accounts receivable. The Company faces exposure to foreign currency exchange fluctuations on $7,043,708 of US denominated cash, $1,896,618 of US denominated receivables, and $2,848,992 of US denominated payables. As of September 30, 2010, the Company had outstanding foreign exchange options through to December 29, 2010 with notional amounts totalling US$4,500,000 converting into Canadian dollars at a rate of 1.087. The Company’s net mark-to-market value of foreign exchange options at September 30, 2010 was an asset of $90,834 recorded in other assets in the balance sheet and as an unrealized gain or loss on foreign exchange in the consolidated statement of operations and retained earnings. The Company had an operating loan facility of $1,500,000 available by way of Canadian dollar account overdraft, US base rate loan or commercial letters of credit. At September 30, 2010, there are no operating loans drawing down on this facility. As a result of the acquisition described in note 9, the operating facility was - 8 - Protus IP Solutions Inc. Notes to Consolidated Financial Statements (Unaudited) (expressed in Canadian dollars) cancelled. In addition, the Company has a foreign exchange forward contract facility of $2,000,000 providing for contracts up to $20,000,000. At September 30, 2010, $4,634,100 of the availability was set aside for the Company’s financial instruments. 11 Net change in non-cash working capital items The net change in non-cash working capital items is comprised of the following during the nine months ended September 30: 2010 $ 2009 $ Accounts receivable ) Tax credits recoverable – Taxes ) Prepaid expenses ) ) Accounts payable and accrued liabilities ) Deferred revenue ) ) 12 Summary of differences between generally accepted accounting principles in Canada and in the United States As a result of the acquisition of the Company by j2, which is listed on the NASDAQ, the Company’s financial statements for certain periods are required to be included in prescribed filings with the U.S. Securities and Exchange Commission. Therefore, the Company is required to reconcile its financial statements for significant measurement differences between Canadian GAAP and US GAAP as at September 30, 2010 and for the nine months ended September 30, 2010 and 2009. The following summarizes the significant quantitative differences between Canadian and US GAAP. - 9 - Protus IP Solutions Inc. Notes to Consolidated Financial Statements (Unaudited) (expressed in Canadian dollars) Reconciliation of shareholders’ equity to conform to US GAAP The following summary sets out the significant differences between the Company’s reported shareholders’ equity under Canadian GAAP as compared to US GAAP. September 30, $ Shareholders’ equity in accordance with Canadian GAAP Preferred shares adjustment (a) ) Retained earnings adjustment related preferred shares (a) Shareholders’ equity in accordance with US GAAP Consolidated statements of operations and comprehensive income For the nine months ended September 30, 2010 and 2009, there are no significant differences between the net income under Canadian GAAP as compared to net income and comprehensive income under US GAAP. Consolidated statements of cash flows For the nine months ended September 30, 2010 and 2009, there are no significant differences between the consolidated statements of cash flows under Canadian GAAP as compared to US GAAP. US GAAP adjustments a) Preferred shares Under Canadian GAAP, proceeds from the issuance of compound financial investments, such as preferred shares that are redeemable at the option of the holder, are allocated between their liability and equity components, resulting in a discount on the liability portion of the preferred share that is amortized as interest expense over the expected redemption term. As a result of the modification described in note 9 of the December 31, 2009 audited financial statements, the preferred shares were reclassified into equity under Canadian GAAP and interest expense was only recorded up to June 11, 2008 and then ceased. Under US GAAP, these preferred shares are recorded in shareholder’s equity at the amount of proceeds received, net of issuance costs. As a result, the accreted interest expense related to the preferred shares reported under Canadian GAAP has been removed from the amounts recorded for the preferred shares and included in retained earnings. b) Other disclosures Amortization - 10 - Protus IP Solutions Inc. Notes to Consolidated Financial Statements (Unaudited) (expressed in Canadian dollars) Under Canadian GAAP, amortization has not been included as an operating expense in the consolidated statements of operations. Under US GAAP, amortization would be considered an operating expense. Amortization that would be considered an operating expense amounted to $4,367,111 and $2,871,656 for the nine months ended September 30, 2010 and 2009, respectively, and operating income would be decreased by these amounts in the respective periods. This accounting difference has no impact on the net and comprehensive income for the reporting years. Income taxes Under US GAAP, a future tax liability related to the excess of goodwill for accounting purposes over its tax value at the time of a business combination is not recorded. As a result, goodwill and non-current future tax liabilities related to the Packetel acquisition would be reduced by $153,739. This accounting difference has no impact on the net and comprehensive income of the reporting periods. - 11 -
